EXHIBIT 21.1 Kite Realty Group List of Subsidiaries Name of Subsidiary Jurisdiction of Incorporation or Formation 50th & 12th, LLC Indiana 82& Otty, LLC Indiana 116 & Olio, LLC Indiana Brentwood Land Partners, LLC Delaware Brentwood Property Owners’ Association, Inc. Florida Cornelius Adair, LLC Indiana Corner Associates, LP Indiana Delray Marketplace Master Association, Inc. Florida Eagle Plaza II, LLC Indiana Eddy Street Commons at Notre Dame Master Association, Inc. Indiana Estero Town Commons Property Owners Association, Inc. Florida Fishers Station Development Company Indiana Glendale Centre, LLC Indiana International Speedway Square, LTD Florida Jefferson Morton, LLC Indiana Kite Acworth, LLC Indiana Kite Acworth Management, LLC Delaware Kite Coral Springs, LLC Indiana Kite Daytona, LLC Indiana Kite Eagle Creek, LLC Indiana Kite Greyhound, LLC Indiana Kite Greyhound III, LLC Indiana Kite King’s Lake, LLC Indiana Kite Kokomo, LLC Indiana Kite Kokomo Management, LLC Delaware Kite McCarty State, LLC Indiana Kite New Jersey, LLC Delaware Kite Pen, LLC Indiana Kite Realty Advisors, LLC d/b/a KMI Realty Advisors Indiana Kite Realty Construction, LLC Indiana Kite Realty Development, LLC Indiana Kite Realty Eddy Street Garage, LLC Indiana Kite Realty Eddy Street Land, LLC Indiana Kite Realty Group Trust Maryland Kite Realty Group, L.P. Delaware Kite Realty Holding, LLC Indiana Kite Realty New Hill Place, LLC Indiana Kite Realty Peakway at 55, LLC Indiana Kite Realty South Elgin, LLC Indiana Kite Realty Washington Parking, LLC Indiana Kite Realty/White LS Hotel Operators, LLC Indiana Kite San Antonio, LLC Indiana Kite Washington, LLC Indiana Kite Washington Parking, LLC Indiana Kite West 86th Street, LLC Indiana Kite West 86th Street II, LLC Indiana KRG 951 & 41, LLC Indiana KRG Beacon Hill, LLC Indiana KRG Bolton Plaza, LLC Indiana KRG Bridgewater, LLC Indiana KRG Capital, LLC Indiana KRG Cedar Hill Plaza, LP Delaware KRG Cedar Hill Village, LP Indiana KRG Centre, LLC Indiana KRG CHP Management, LLC Delaware KRG College, LLC Indiana KRG College I, LLC Indiana KRG Construction, LLC Indiana KRG Cool Creek Management, LLC Indiana KRG Cool Creek Outlots, LLC Indiana KRG Corner Associates, LLC Indiana KRG Courthouse Shadows, LLC Delaware KRG Courthouse Shadows I, LLC Delaware KRG Cove Center, LLC Indiana KRG/CP Pan Am Plaza, LLC Indiana KRG CREC/KS Pembroke Pines, LLC Florida KRG Daytona Management, LLC Indiana KRG Daytona Management II, LLC Delaware KRG Daytona Outlot Management, LLC Delaware KRG Delray Beach, LLC Indiana KRG Development, LLC d/b/a Kite Development Indiana KRG Eagle Creek III, LLC Indiana KRG Eagle Creek IV, LLC Indiana KRG Eastgate Pavilion, LLC Indiana KRG Eddy Street Apartments, LLC Indiana KRG Eddy Street Commons, LLC Indiana KRG Eddy Street Commons at Notre Dame Declarant, LLC Indiana KRG Eddy Street FS Hotel, LLC Indiana KRG Eddy Street Land, LLC Indiana KRG Eddy Street Land Management, LLC Delaware KRG Eddy Street LS Hotel, LLC Indiana KRG Eddy Street Office, LLC Indiana KRG Estero, LLC Indiana KRG Fishers Station, LLC Indiana KRG Fishers Station II, LLC Indiana KRG Four Corner Square, LLC Indiana KRG Fox Lake Crossing, LLC Delaware KRG Fox Lake Crossing II, LLC Indiana KRG Frisco Bridges, LP Indiana KRG Gainesville, LLC Indiana KRG Geist Management, LLC Indiana KRG Greencastle, LLC Indiana KRG Hamilton Crossing, LLC Indiana KRG Hamilton Crossing Management, LLC Delaware KRG Indian River, LLC Delaware KRG ISS, LLC Indiana KRG ISS LH Outlot, LLC Indiana KRG Kedron Management, LLC Delaware KRG Kedron Village, LLC Indiana KRG Kokomo Project Company, LLC Indiana KRG Lithia, LLC Indiana KRG Management, LLC Indiana KRG Market Street Village, LP Indiana KRG Market Street Village I, LLC Indiana KRG Market Street Village II, LLC Indiana KRG Marysville, LLC Indiana KRG Naperville, LLC Indiana KRG Naperville Management, LLC Delaware KRG New Hill Place, LLC Indiana KRG New Hill Place I, LLC Indiana KRG Oak and Ford Zionsville, LLC Indiana KRG Oldsmar, LLC Indiana KRG Oldsmar Management, LLC Delaware KRG Oldsmar Project Company, LLC Delaware KRG Oleander, LLC Indiana KRG Pan Am Plaza, LLC Indiana KRG Panola I, LLC Delaware KRG Panola II, LLC Indiana KRG Peakway at 55, LLC Indiana KRG Pembroke Pines, LLC Indiana KRG Pine Ridge, LLC Delaware KRG Pipeline Pointe, LP Indiana KRG Plaza Green, LLC Indiana KRG Plaza Volente, LP Indiana KRG Plaza Volente Management, LLC Delaware KRG PR Ventures, LLC Indiana KRG Riverchase, LLC Delaware KRG Rivers Edge, LLC Indiana KRG Rivers Edge II, LLC Indiana KRG San Antonio, LP Indiana KRG Sunland, LP Indiana KRG Sunland II, LP Indiana KRG Sunland Management, LLC Delaware KRG Texas, LLC Indiana KRG Traders Management, LLC Delaware KRG Vero, LLC Indiana KRG Washington Management, LLC Delaware KRG Waterford Lakes, LLC Indiana KRG Whitehall Pike Management, LLC Indiana KRG Woodruff Greenville, LLC Indiana KRG Zionsville, LLC Indiana KRG/Atlantic Delray Beach, LLC Florida KRG/I-65 Partners Beacon Hill, LLC Indiana KRG/KP Northwest 20, LLC Indiana KRG/PRISA II Parkside, LLC Delaware KRG/PRP Oldsmar, LLC Florida KRG/White LS Hotel, LLC Indiana KRG/WLM Marysville, LLC Indiana Noblesville Partners, LLC Indiana Preston Commons, LLP Indiana Riverchase Owners’ Association, Inc. Florida Westfield One, LLC Indiana Whitehall Pike, LLC Indiana
